UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2007 ITEM 1. REPORT TO SHAREHOLDERS. A look at performance For the periods ended November 30, 2007 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-07 A 11-9-73 0.42% 4.20% 5.02%  1.55% 0.42% 22.81% 63.23%  5.16% B 11-23-93 1.37 4.10 4.93  2.23 1.37 22.23 61.76  4.70 C 10-1-98 2.58 4.43  4.33% 1.77 2.58 24.23  47.52% 4.70 I 1 9-4-01 4.74 5.62  5.52 3.35 4.74 31.43  39.78 5.84 R1 1 8-5-03 3.51   4.44 2.72 3.51   20.63 4.34 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The gross expenses are as follows: Class A  1.05%, Class B  1.75%, Class C  1.75%, Class I  0.62%, Class R1  1.72% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Bond Fund | Semiannual report 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Bond Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Government/Credit Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 2 11-30-97 $16,176 $16,176 $18,087 C 2 10-1-98 14,752 14,752 16,270 I 3 9-4-01 13,978 13,978 14,024 R1 3 8-5-03 12,063 12,063 12,303 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R1 shares, respectively, as of November 30, 2007. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Government/Credit Bond Index is an unmanaged index that measures the performance of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I and Class R1 share prospectuses. Semiannual report | Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Account value Ending value Expenses paid during period on 6-1-07 on 11-30-07 ended 11-30-07 1 Class A $1,000.00 $1,031.30 $5.34 Class B 1,000.00 1,027.70 8.88 Class C 1,000.00 1,027.70 8.87 Class I 1,000.00 1,033.50 3.15 Class R1 1,000.00 1,025.80 10.74 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2007, by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Bond Fund | Semiannual report 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2007, with the same investment held until November 30, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 6-1-07 on 11-30-07 ended 11-30-07 1 Class A $1,000.00 $1,019.75 $5.31 Class B 1,000.00 1,016.24 8.83 Class C 1,000.00 1,016.25 8.82 Class I 1,000.00 1,021.91 3.13 Class R1 1,000.00 1,014.39 10.68 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.05%, 1.75%, 1.75%, 0.62% and 2.12% for Class A, Class B, Class C, Class I and Class R1 respectively, multiplied by the average account value over the period, multiplied by number of days in most recent fiscal half-year/365 or 366 (to reflect the one-half year period). Semiannual report | Bond Fund 9 Portfolio summary Top 10 holdings 1 Federal National Mortgage Assn. 2.8% Federal Home Loan Mortgage Corp. 1.6% Federal National Mortgage Assn. 2.0% Federal National Mortgage Assn. 1.5% Federal National Mortgage Assn. 2.0% Federal National Mortgage Assn. 1.4% Federal National Mortgage Assn. 2.0% Federal National Mortgage Assn. 1.2% Federal National Mortgage Assn. 1.8% United States Treasury 1.1% Sector distribution 1 Government  U.S. agency 36% Telecommunication services 3% Mortgage bonds 22% Government  U.S. 3% Financials 13% Materials 3% Consumer discretionary 6% Health care 2% Utilities 4% Energy 2% Industrials 3% Consumer staples 1% Quality distribution 1 AAA 57% AA 5% A 5% BBB 14% BB 8% B 7% CCC 2% 1 As a percentage of net assets on November 30, 2007. Bond Fund | Semiannual report 10 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 11-30-07 (unaudited) This schedule is divided into six main categories: bonds, preferred stocks, tranche loans, U.S. government and agencies securities, warrants and short-term investments. Bonds, preferred stocks, tranche loans, U.S. government and agencies securities and warrants are further broken down by industry group. Short-term investments, which represent the Funds cash position, are listed last. Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 57.40% (Cost $548,964,713) Advertising 0.12% R.H. Donnelley Corp. Sr Note (S) 8.875% 10-15-17 B $1,190 1,121,575 Agricultural Products 0.21% Chaoda Modern Agriculture Holdings Ltd., Gtd Sr Note (Cayman Islands) (F)(L)(S) 7.750 02-08-10 BB 2,040 1,989,000 Airlines 1.12% Continental Airlines, Inc., Pass Thru Ctf Ser 1999-1A (L) 6.545 02-02-19 A 942 945,845 Pass Thru Ctf Ser 2000-2 Class B 8.307 04-02-18 BB 1,251 1,243,235 Pass Thru Ctf Ser 2001-1 Class C 7.033 06-15-11 B+ 767 744,727 Delta Airlines, Inc., Collateralized Bond (S) 6.821 08-10-22 A 2,985 3,126,310 Sr Pass Thru Ctf Ser 2002-1 6.417 07-02-12 AAA 2,880 2,944,800 Northwest Airlines, Inc., Gtd Collateralized Note Ser 2007-1 (L) 7.027 11-01-19 A 1,660 1,642,735 Aluminum 0.19% CII Carbon LLC, Gtd Sr Sub Note (S) 11.125 11-15-15 CCC+ 1,835 1,807,475 Apparel Retail 0.09% Hanesbrands, Inc., Gtd Sr Note Ser B (P) 8.784 12-15-14 B 820 807,700 Asset Management & Custody Banks 0.40% Rabobank Capital Fund II, Perpetual Bond (5.260% to 12-31-13 then variable) (S) 5.260 12-29-49 AA 4,005 3,842,955 Automobile Manufacturers 0.17% General Motors Corp., Sr Note (L) 7.125 07-15-13 B 1,880 1,635,600 See notes to financial statements Semiannual report | Bond Fund 11 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Broadcasting & Cable TV 1.11% CCH II LLC/CCH II Capital Corp., Sr Note 10.250% 09-15-10 CCC $1,560 1,540,500 Comcast Cable Holdings LLC, Gtd Sr Sub Deb 9.800 02-01-12 BBB+ 1,720 1,997,622 Note 8.375 03-15-13 BBB+ 1,445 1,624,587 Rogers Cable, Inc., Sr Sec Note (Canada) (F) 6.750 03-15-15 BB+ 1,640 1,739,425 Shaw Communications, Inc., Sr Note (Canada) (F) 8.250 04-11-10 BB+ 1,675 1,746,188 XM Satellite Radio, Inc., Gtd Sr Note (L) 9.750 05-01-14 CCC 1,905 1,905,000 Casinos & Gaming 2.56% Fontainebleau Las Vegas Holdings LLC, Note (S) 10.250 06-15-15 CCC+ 1,825 1,615,125 Greektown Holdings LLC, Sr Note (S) 10.750 12-01-13 CCC+ 1,170 1,140,750 Harrahs Operating Co., Inc., Gtd Sr Bond 5.625 06-01-15 BB 1,560 1,162,200 Indianapolis Downs LLC, Sr Sec Note (S) 11.000 11-01-12 B 445 433,875 Isle of Capri Casinos, Inc., Gtd Sr Sub Deb 7.000 03-01-14 B 695 594,225 Jacobs Entertainment, Inc., Gtd Sr Note 9.750 06-15-14 B 1,970 1,930,600 Little Traverse Bay Bands of Odawa Indians, Sr Note (S) 10.250 02-15-14 B 1,895 1,913,950 Majestic Star Casino LLC, Gtd Sr Sec Note 9.500 10-15-10 B+ 590 567,875 Mashantucket West Pequot, Bond (S) 5.912 09-01-21 BBB 1,250 1,242,762 Mohegan Tribal Gaming Authority, Sr Sub Note (L) 7.125 08-15-14 B 1,050 1,010,625 MTR Gaming Group, Inc., Gtd Sr Note Ser B 9.750 04-01-10 B 1,525 1,525,000 Gtd Sr Sub Note Ser B 9.000 06-01-12 B 1,090 1,035,500 Pokagon Gaming Authority, Sr Note (S) 10.375 06-15-14 B 815 872,050 Seminole Tribe of Florida, Bond (S) 6.535 10-01-20 BBB 2,260 2,293,245 Seneca Gaming Corp., Sr Note Ser B 7.250 05-01-12 BB 2,275 2,286,375 Trump Entertainment Resorts, Inc., Gtd Sr Sec Note (L) 8.500 06-01-15 B 1,625 1,287,812 See notes to financial statements Bond Fund | Semiannual report 12 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Casinos & Gaming (continued) Turning Stone Casino Resort Enterprise, Sr Note (S) 9.125% 09-15-14 B+ $2,085 $2,105,850 Waterford Gaming LLC, Sr Note (S) 8.625 09-15-14 BB 1,361 1,359,300 Commodity Chemicals 0.09% Sterling Chemicals, Inc., Gtd Sr Sec Note (S) 10.250 04-01-15 B 875 888,125 Construction & Farm Machinery & Heavy Trucks 0.10% Odebrecht Finance Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 7.500 10-18-17 BB 905 914,050 Consumer Finance 0.16% GMAC LLC, Sr Note 6.000 12-15-11 BB+ 1,750 1,487,002 Data Processing & Outsourced Services 0.18% Fiserv, Inc., Gtd Sr Note 6.800 11-20-17 BBB 1,690 1,715,550 Diversified Banks 3.05% Banco Mercantil del Norte SA, Sub Note (Mexico) (F)(S) 6.862 10-13-21 Baa2 2,500 2,485,655 Bank of America Corp., Sr Note 5.750 12-01-17 AA 1,860 1,859,963 Chuo Mitsui Trust & Banking Co. Ltd., Perpetual Sub Note (5.506% to 4-15-15 then variable) (Japan) (F)(S) 5.506 12-15-49 Baa1 2,530 2,319,823 HBOS Plc, Perpetual Bond (6.413% to 10-1-35 then variable) (United Kingdom) (F)(S) 6.413 09-29-49 A 2,410 2,030,465 ICICI Bank Ltd., Note (India) (F)(S) 6.625 10-03-12 BBB 2,370 2,439,930 Jefferies Group, Inc., Sr Note 6.450 06-08-27 BBB+ 1,115 1,030,257 Lloyds TSB Group Plc, Bond (6.267% to 11-30-16 then variable) (United Kingdom) (F)(S) 6.267 11-14-16 A 2,500 2,246,405 Royal Bank of Scotland Group Plc, Jr Sub Bond Ser MTN (United Kingdom) (F)(P) 7.640 03-31-49 A 1,400 1,421,410 Perpetual Bond (7.648% to 9-30-31 then variable) (United Kingdom) (F) 7.648 08-29-49 A 3,210 3,120,560 Silicon Valley Bank, Sub Note 6.050 06-01-17 BBB 2,335 2,404,588 Societe Generale, Sub Note (France) (F)(S) 5.922 04-05-49 A+ 1,725 1,580,555 See notes to financial statements Semiannual report | Bond Fund 13 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Diversified Banks (continued) Standard Chartered Plc, Bond (Great Britain) (F)(P)(S) 7.014% 07-30-49 BBB+ $1,700 $1,581,660 Sub Note (Great Britain) (F)(S) 6.400 09-26-17 A 865 885,898 Wachovia Bank NA, Sub Note Ser BKNT (N) 6.600 01-15-38 AA 1,500 1,496,880 Sub Note Ser BKNT 6.000 11-15-17 AA 2,130 2,144,285 Diversified Chemicals 0.12% Mosiac Co. (The), Sr Note (S) 7.625 12-01-16 BB 1,100 1,177,000 Diversified Commercial & Professional Services 0.18% GRUPO KUO SAB DE CV, Gtd Sr Note (Mexico) (F)(S) 9.750 10-17-17 BB 1,775 1,751,925 Diversified Financial Services 2.50% CIT Group, Inc., Sr Note 5.650 02-13-17 A 660 573,395 Sr Note 5.000 02-13-14 A 1,020 911,752 Citigroup, Inc., Sr Note 6.125 11-21-17 AA 1,605 1,651,624 Cosan Finance Ltd., Gtd Bond (Bermuda) (F)(L)(S) 7.000 02-01-17 BB 1,120 1,058,400 Erac USA Finance Co., Gtd Sr Note (S) 6.375 10-15-17 BBB 1,730 1,711,944 Ford Motor Credit Co., Sr Note 9.875 08-10-11 B 1,135 1,098,350 Sr Note 9.750 09-15-10 B 3,237 3,144,265 General Electric Capital Corp., Sub Bond (P) 6.375 11-15-67 AA+ 2,740 2,791,755 Huntington Capital III, Gtd Sub Bond 6.650 05-15-37 BBB 2,165 1,855,741 Nelnet, Inc., Note (7.400% to 9-1-11 then variable) 7.400 09-29-36 BBB 2,595 2,614,730 QBE Capital Funding II LP, Gtd Sub Bond (Jersey Islands) (F)(S) 6.797 06-01-49 BBB 2,485 2,406,019 SMFG Preferred Capital, Bond (S) 6.078 01-25-17 BBB 2,215 2,032,373 Sovereign Capital Trust VI, Gtd Note 7.908 06-13-36 BB+ 1,840 1,959,968 Diversified Metals & Mining 0.33% Blaze Recycling & Metals LLC/Blaze Finance Corp., Sr Sec Note (S) 10.875 07-15-12 B 595 544,425 Freeport-McMoRan Copper & Gold, Inc., Sr Note 8.375 04-01-17 BB 485 523,800 New Gold, Inc., Sr Note (Canada) (D)(G) 10.000 06-28-17 CCC+ 1,350 1,140,807 Vedanta Resources Plc, Sr Note (United Kingdom) (F)(S) 6.625 02-22-10 BB 935 930,325 See notes to financial statements Bond Fund | Semiannual report 14 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Drug Retail 0.60% CVS Caremark Corp., Jr Sub Bond (P) 6.302% 06-01-37 BBB $3,635 3,561,137 Sr Note 5.750 06-01-17 BBB+ 2,140 2,152,412 Electric Utilities 2.80% Abu Dhabi National Energy Co., Bond (United Arab Emirates) (F)(S) 6.500 10-27-36 A+ 3,035 2,891,563 AES Eastern Energy LP, Pass Thru Ctf 1999-A 9.000 01-02-17 BB+ 3,467 3,753,313 Beaver Valley Funding Corp., Sec Lease Obligation Bond 9.000 06-01-17 BBB 3,467 3,920,657 BVPS II Funding Corp., Collateralized Lease Bond 8.890 06-01-17 BBB 2,297 2,617,565 HQI Transelect Chile SA, Sr Note (Chile) (F) 7.875 04-15-11 BBB 2,655 2,881,822 Indiantown Cogeneration LP, 1st Mtg Note Ser A-9 9.260 12-15-10 BB+ 1,109 1,171,885 IPALCO Enterprises, Inc., Sr Sec Note 8.625 11-14-11 BB 1,835 1,926,750 Monterrey Power SA de CV, Sr Sec Bond (Mexico) (F)(S) 9.625 11-15-09 BBB 2,445 2,643,965 PNPP II Funding Corp., Deb 9.120 05-30-16 BBB 193 228,361 Waterford 3 Funding Corp., Sec Lease Obligation Bond 8.090 01-02-17 BBB 4,459 4,637,288 Electronic Equipment Manufacturers 0.11% Tyco Electronics Group SA, Gtd Sr Bond (Luxembourg) (F)(S) 6.550 10-01-17 BBB 970 1,004,109 Food Distributors 0.32% Kellogg Co., Sr Note 5.125 12-03-12 BBB+ 3,060 3,083,238 Gas Utilities 0.39% KN Capital Trust I Cap Security 8.560 04-15-27 B 1,670 1,569,800 Southern Union Co., Jr Sub Note (7.200% to 11-1-11 then variable) 7.200 11-01-66 BB 2,165 2,167,334 Health Care Distributors 0.16% Covidien International Finance SA, Gtd Sr Note (Luxembourg) (F)(S) 6.000 10-15-17 A 1,455 1,513,283 Health Care Facilities 0.27% Community Health Systems, Inc., Gtd Sr Sub Note (L) 8.875 07-15-15 B 2,560 2,585,600 See notes to financial statements Semiannual report | Bond Fund 15 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Health Care Services 0.44% Alliance Imaging, Inc., Sr Sub Note (L) 7.250% 12-15-12 B $935 869,550 Sr Sub Note (S) 7.250 12-15-12 B 695 646,350 UnitedHealth Group, Inc., Bond (S) 6.625 11-15-37 A 1,445 1,427,348 Bond (S) 5.500 11-15-12 A 1,240 1,260,870 Health Care Supplies 0.07% Bausch & Lomb, Inc. Sr Note (L)(S) 9.875 11-01-15 B 650 658,125 Hotels, Resorts & Cruise Lines 0.19% Starwood Hotels & Resorts Worldwide, Inc., Sr Note 6.250 02-15-13 BBB 1,815 1,797,558 Industrial Conglomerates 0.32% Buckeye Parterns LP, Bond 5.125 07-01-17 BBB 1,260 1,220,592 General Electric Co., Sr Note (N) 5.250 12-06-17 AAA 1,810 1,793,337 Insurance Brokers 0.12% Progressive Corp. (The), Jr Sub Deb (P) 6.700 06-15-37 A 1,225 1,177,719 Integrated Telecommunication Services 1.26% AT&T, Inc., Note (L) 6.500 09-01-37 A 960 1,011,200 Axtel SAB de CV, Sr Note (Mexico) (F)(S) 7.625 02-01-17 BB 1,890 1,866,375 Cincinnati Bell, Inc., Gtd Sr Sub Note (L) 8.375 01-15-14 B 1,215 1,175,512 Nextel Communications, Inc., Sr Gtd Note Ser E 6.875 10-31-13 BBB 2,365 2,316,477 Qwest Corp., Sr Note 7.875 09-01-11 BBB 1,620 1,672,650 Sprint Capital Corp., Gtd Sr Note 6.875 11-15-28 BBB+ 2,355 2,210,474 West Corp., Gtd Sr Sub Note 11.000 10-15-16 B 1,710 1,710,000 Investment Banking & Brokerage 0.93% BNP Paribas, Jr Sub Note (7.195% to 6-25-37 then variable) (France) (F)(S) 7.195 06-29-49 AA 1,065 1,001,622 Goldman Sachs Group, Inc. (The), Jr Sub Note 6.750 10-01-37 A+ 1,025 1,006,809 JPMorgan Chase Bank NA, Sub Note Ser BKNT 6.000 10-01-17 AA 2,020 2,040,895 Merna Reinsurance Ltd., Sec Sub Note (Bermuda) (F)(P) 6.981 07-07-10 A2 2,020 2,007,476 Mizuho Finance, Gtd Sub Bond (Cayman Islands) (F) 8.375 12-29-49 A2 2,750 2,806,072 See notes to financial statements Bond Fund | Semiannual report 16 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Life & Health Insurance 0.48% Lincoln National Corp., Jr Sub Bond 6.050% 04-20-67 A $915 866,819 Provident Financing Trust I, Gtd Cap Security (L) 7.405 03-15-38 B+ 1,855 1,988,445 Symetra Financial Corp., Jr Sub Bond (P)(S) 8.300 10-15-37 BB 1,660 1,733,747 Marine 0.67% CMA CGM SA, Sr Note (France) (F)(S) 7.250 02-01-13 BB+ 2,690 2,582,400 Minerva Overseas Ltd., Gtd Note (Cayman Islands) (F)(S) 9.500 02-01-17 B 2,350 2,314,750 Navios Maritime Holdings, Inc., Sr Note (Marshall Islands) (F) 9.500 12-15-14 B 1,440 1,479,600 Metal & Glass Containers 0.25% BWAY Corp., Gtd Sr Sub Note 10.000 10-15-10 B 2,375 2,386,875 Movies & Entertainment 0.09% Cinemark, Inc., Sr Disc Note 9.750 03-15-14 CCC+ 920 855,600 Multi-Line Insurance 1.01% Axa SA, Perpetual Sub Note (6.379% to 12-14-36 then variable) (France) (F)(L)(S) 6.379 12-14-49 BBB 1,170 990,655 Genworth Financial, Inc., Jr Sub Note (6.150% to 11-15-16 then variable) 6.150 11-15-66 BBB+ 1,640 1,505,705 Horace Mann Educators Corp., Sr Note 6.850 04-15-16 BBB 1,425 1,525,814 Liberty Mutual Group, Bond (S) 7.500 08-15-36 BBB 3,070 3,154,121 Gtd Jr Sub Bond (S) 7.800 03-15-37 BB+ 2,635 2,395,205 Multi-Media 0.52% News America Holdings, Inc., Gtd Sr Deb 8.250 08-10-18 BBB 2,165 2,550,415 Quebecor Media, Inc., Sr Note (Canada) (F)(S) 7.750 03-15-16 B 355 331,037 Time Warner Entertainment Co. LP, Sr Deb 8.375 03-15-23 BBB+ 1,740 2,027,130 Multi-Utilities 0.77% Dynegy-Roseton Danskamme, Gtd Pass Thru Ctf Ser B (L) 7.670 11-08-16 B 2,090 2,056,037 Salton Sea Funding Corp., Gtd Sr Sec Note Ser E 8.300 05-30-11 BBB 933 1,038,008 Sr Sec Bond Ser F 7.475 11-30-18 BBB 1,845 2,050,387 TECO Energy, Inc., Note 7.000 05-01-12 BB+ 2,050 2,147,119 See notes to financial statements Semiannual report | Bond Fund 17 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Office Services & Supplies 0.24% Xerox Corp., Sr Note (L) 6.750% 02-01-17 BB+ $2,170 2,271,011 Oil & Gas Drilling 0.26% Allis-Chalmers Energy, Inc., Sr Note 8.500 03-01-17 B 1,270 1,219,200 Delek & Avner-Yam Tethys Ltd., Sr Sec Note (Israel) (F)(S) 5.326 08-01-13 BBB 1,259 1,279,244 Oil & Gas Exploration & Production 0.59% EnCana Corp., Note (Canada) (F)(N) 5.900 12-01-17 A 1,795 1,815,501 Marathon Oil Corp., Sr Note 6.000 10-01-17 BBB+ 950 970,392 McMoRan Exploration Co., Gtd Sr Note 11.875 11-15-14 CCC+ 1,230 1,236,150 Western Oil Sands, Inc., Sr Sec Note (Canada) (F) 8.375 05-01-12 BBB+ 1,400 1,557,783 Oil & Gas Refining & Marketing 0.46% Enterprise Products Operating LP, Gtd Jr Sub Note (P) 7.034 01-15-68 BB 2,130 1,982,227 Premcor Refining Group, Inc., Gtd Sr Note 6.750 05-01-14 BBB 2,310 2,395,285 Oil & Gas Storage & Transportation 0.61% Markwest Energy Partners LP, Sr Note Ser B 8.500 07-15-16 B 1,835 1,839,587 ONEOK Partners LP, Gtd Sr Note 6.850 10-15-37 BBB 1,430 1,513,483 TEPPCO Partners LP, Gtd Jr Sub Note 7.000 06-01-67 BB 2,640 2,434,006 Packaged Foods & Meats 0.33% ASG Consolidated LLC/ASG Finance, Inc., Sr Disc Note (Zero to 11-1-08 then 11.500%) (O) Zero 11-01-11 B 2,200 2,024,000 General Foods Corp., Deb 7.000 06-15-11 A 1,145 1,145,838 Paper Packaging 0.06% US Corrugated, Inc., Sr Sec Note 10.000 06-01-13 B 605 556,600 Paper Products 0.47% Plum Creek Timber Co., Inc., Gtd Note 5.875 11-15-15 BBB 1,740 1,718,772 Stone Container Corp., Sr Note 8.000 03-15-17 CCC+ 920 883,200 Verso Paper Holdings LLC, Gtd Ser Sec Note Ser B 9.125 08-01-14 B+ 1,880 1,868,250 See notes to financial statements Bond Fund | Semiannual report 18 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Pharmaceuticals 0.26% Abbott Laboratories, Sr Note 5.600% 11-30-17 AA $2,460 2,512,605 Property & Casualty Insurance 0.27% Ohio Casualty Corp., Sr Note 7.300 06-15-14 BBB 2,330 2,580,585 Real Estate Management & Development 0.85% Health Care REIT, Inc., Sr Note 6.200 06-01-16 BBB 1,835 1,824,229 Healthcare Realty Trust, Inc., Sr Note 8.125 05-01-11 BBB 1,715 1,886,894 HRPT Properties Trust, Sr Note 6.650 01-15-18 BBB 1,070 1,077,897 Nationwide Health Properties, Inc., Note 6.500 07-15-11 BBB 1,745 1,823,309 Shimao Property Holding Ltd., Gtd Sr Note (Cayman Islands) (F)(S) 8.000 12-01-16 BB+ 1,675 1,490,750 Regional Banks 0.09% Sun Trust Banks, Inc., Bond (6.100% to 12-15-36 then variable) 6.100 12-01-66 A 1,020 835,963 Restaurants 0.07% Dave & Busters, Inc., Gtd Sr Note 11.250 03-15-14 CCC+ 690 655,500 Semiconductor Equipment 0.16% Freescale Semiconductor, Inc., Sr Sub Note (L) 10.125 12-15-16 B 1,735 1,487,762 Specialized Consumer Services 0.13% Idearc, Inc., Gtd Sr Note 8.000 11-15-16 B+ 1,300 1,215,500 Specialized Finance 1.77% Astoria Depositor Corp., Pass Thru Ctf Ser B (G)(S) 8.144 05-01-21 BB 3,590 3,715,650 Bosphorous Financial Services, Sec Floating Rate Note (P)(S) 6.669 02-15-12 Baa2 2,660 2,632,541 Drummond Co., Inc., Sr Note (S) 7.375 02-15-16 BB 1,060 969,900 ESI Tractebel Acquisition Corp., Gtd Sec Bond Ser B 7.990 12-30-11 BB 3,338 3,416,874 HRP Myrtle Beach Operations LLC, Sr Sec Note (P)(S) 9.894 04-01-12 B+ 1,075 1,042,750 UCAR Finance, Inc., Gtd Sr Note 10.250 02-15-12 B 2,317 2,386,510 USB Realty Corp., Perpetual Bond (6.091% to 1-15-12 then variable) (S) 6.091 01-15-49 A+ 2,900 2,686,174 See notes to financial statements Semiannual report | Bond Fund 19 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Specialty Chemicals 0.37% American Pacific Corp., Gtd Sr Note 9.000% 02-01-15 B $2,000 2,025,000 Nova Chemicals Ltd., Note (Canada) (F) 7.875 09-15-25 B+ 1,695 1,542,450 Steel 0.25% WCI Steel Acquisition, Inc., Sr Sec Note (G) 8.000 05-01-16 B+ 2,415 2,378,775 Thrifts & Mortgage Finance 23.95% American Home Mortgage Assets, Mtg Pass Thru Ctf Ser 2006-6 Class XP IO 2.221 12-25-46 AAA 53,121 2,622,836 American Tower Trust, Mtg Pass Thru Ctf Ser 2007-1A Class D (S) 5.957 04-15-37 BBB 3,175 2,971,959 Banc of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2005-6 Class A4 (P) 5.181 09-10-47 AAA 2,965 2,943,407 Mtg Pass Thru Ctf Ser 2006-2 Class A3 (P) 5.712 05-10-45 AAA 5,400 5,529,278 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.889 07-10-44 AAA 5,260 5,424,186 Banc of America Funding Corp., Mtg Pass Thru Ctf Ser 2006-B Class 6A1 (P) 5.879 03-20-36 AAA 3,931 3,923,115 Mtg Pass Thru Ctf Ser 2006-D Class 6B1 (P) 5.945 05-20-36 AA+ 2,116 2,139,142 Mtg Pass Thru Ctf Ser 2007-E Class 4A1 (P) 5.920 07-20-47 AAA 2,384 2,425,404 Bank of America Commercial Mortgage, Inc., Mtg Pass Thru Ctf Ser 2006-4 Class A3A 5.600 07-10-46 AAA 4,245 4,305,727 Bear Stearns Alt-A Trust, Mtg Pass Thru Ctf Ser 2005-3 Class B2 (P) 5.305 04-25-35 AA+ 1,248 1,278,964 Bear Stearns Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-T0P8 Class A2 4.830 08-15-38 AAA 4,260 4,196,781 Mtg Pass Thru Ctf Ser 2003-T10 Class A2 4.740 03-13-40 AAA 4,690 4,572,558 Mtg Pass Thru Ctf Ser 2006-PW14 Class D 5.412 12-01-38 A 2,480 2,093,060 Chaseflex Trust, Mtg Pass Thru Ctf Ser 2005-2 Class 4A1 5.000 05-25-20 AAA 3,268 3,242,171 Citigroup Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A3 (P) 5.914 03-15-49 Aaa 3,350 3,433,451 See notes to financial statements Bond Fund | Semiannual report 20 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Citigroup Mortgage Loan Trust, Inc., Mtg Pass Thru Ctf Ser 2005-5 Class 2A3 5.000% 08-25-35 AAA $1,933 $1,922,485 Mtg Pass Thru Ctf Ser 2005-10 Class 1A5A (P) 5.833 12-25-35 AAA 2,945 2,935,212 Citigroup/Deutsche Bank Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-CD1 Class C (P) 5.400 07-15-44 AA 1,030 973,256 Commercial Mortgage, Mtg Pass Thru Ctf Ser 2006-C7 Class A3 (P) 5.706 06-10-46 AAA 3,200 3,277,983 ContiMortgage Home Equity Loan Trust, Pass Thru Ctf Ser 1995-2 Class A-5 8.100 08-15-25 AAA 363 361,763 Countrywide Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-59 Class 2X IO (P) 2.367 11-20-35 AAA 30,569 1,050,802 Mtg Pass Thru Ctf Ser 2006-0A3 Class X IO (P) 2.430 05-25-36 AAA 17,742 723,523 Mtg Pass Thru Ctf Ser 2006-0A8 Class X IO (P) 1.930 07-25-46 AAA 39,230 1,471,120 Mtg Pass Thru Ctf Ser 2006-0A10 Class XPP IO (P) 1.920 08-25-46 AAA 20,604 766,213 Mtg Pass Thru Ctf Ser 2006-11CB Class 3A1 6.500 05-25-36 Aaa 4,177 4,217,638 Mtg Pass Thru Ctf Ser 2007-0A8 Class X IO 2.000 06-25-47 AAA 26,037 1,033,336 Crown Castle Towers LLC, Mtg Pass Thru Ctf Ser 2006-1A Class E (S) 6.065 11-15-36 Baa3 2,900 2,761,670 Mtg Pass Thru Ctf Ser 2006-1A Class F (S) 6.650 11-15-36 Ba1 5,065 4,883,369 CS First Boston Mortgage Securities Corp., Mtg Pass Thru Ctf Ser 2003-CPN1 Class A2 4.597 03-15-35 AAA 6,665 6,487,324 DB Master Finance LLC, Mtg Pass Thru Ctf Ser 2006-1 Class A2 (S) 5.779 06-20-31 AAA 4,605 4,439,653 Mtg Pass Thru Ctf Ser 2006-1 Class M1 (S) 8.285 06-20-31 BB 1,065 1,077,130 Dominos Pizza Master Issuer LLC, Mtg Pass Thru Ctf Ser 2007-1 Class M1 (S) 7.629 04-25-37 BB 3,215 3,109,596 DSLA Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-AR5 Class X2 IO 2.335 08-19-45 AAA 41,815 1,358,998 See notes to financial statements Semiannual report | Bond Fund 21 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) First Horizon Alternative Mortgage Securities, Mtg Pass Thru Ctf Ser 2004-AA5 Class B1 (P) 5.212% 12-25-34 AA $1,317 $1,289,618 Mtg Pass Thru Ctf Ser 2006-AA2 Class B1 (G)(P) 6.183 05-25-36 AA 1,327 1,392,041 Global Signal Trust, Sub Bond Ser 2004-2A Class D (S) 5.093 12-15-14 Baa2 1,425 1,394,206 Sub Bond Ser 2006-1 Class E (S) 6.495 02-15-36 Baa3 1,850 1,798,755 Global Tower Partners Acquisition Partners LLC, Mtg Pass Thru Ctf Ser 2007-1A Class F (S) 7.050 05-15-37 Ba2 780 776,545 GMAC Commercial Mortgage Securities, Inc., Mtg Pass Thru Ctf Ser 2002-C1 Class A1 5.785 11-15-39 AAA 2,887 2,916,202 Mtg Pass Thru Ctf Ser 2003-C2 Class B (P) 5.314 05-10-40 AAA 7,495 7,561,655 GMAC Mortgage Corporation Loan Trust, Mtg Pass Thru Ctf Ser 2006-AR1 Class 2A1 (P) 5.642 04-19-36 AAA 2,566 2,536,787 Greenwich Capital Commercial Funding Corp., Mtg Pass Thru Ctf Ser 2007-GG9 Class C 5.554 03-10-39 AA 1,810 1,639,798 Mtg Pass Thru Ctf Ser 2007-GG9 Class F 5.633 03-10-39 A 995 789,848 GS Mortgage Securities Corp. Mtg Pass Thru Ctf Ser 2006-NIM3 Class N2 8.112 06-25-46 Baa2 1,070 1,063,981 GS Mortgage Securities Corp. II, Mtg Pass Thru Ctf Ser 2006-GG8 Class A2 5.479 11-10-39 Aaa 6,025 6,120,685 GSR Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-9 Class B1 (G)(P) 5.262 08-25-34 AA 2,015 2,036,753 Mtg Pass Thru Ctf Ser 2006-AR1 Class 3A1 (P) 5.392 01-25-36 AAA 5,646 5,574,187 Harborview Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-8 Class 1X IO (P) 1.832 09-19-35 AAA 29,689 853,557 Mtg Pass Thru Ctf Ser 2007-3 Class ES IO (G) 0.350 05-19-47 AAA 73,434 562,230 Mtg Pass Thru Ctf Ser 2007-4 Class ES IO (G)(P) 0.304 07-19-47 AAA 73,213 652,051 Mtg Pass Thru Ctf Ser 2007-6 Class ES IO (G)(S) 0.293 11-19-15 AAA 51,980 397,973 Harborview NIM Corp., Mtg Pass Thru Ctf Ser 2007-A Class N2 (G)(S) 7.870 04-25-37 BBB 2,097 2,086,582 See notes to financial statements Bond Fund | Semiannual report 22 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Indymac Index Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2004-AR13 Class B1 5.296% 01-25-35 AA $1,293 $1,265,756 Mtg Pass Thru Ctf Ser 2005-AR18 Class 1X IO 1.936 10-25-36 AAA 71,777 2,287,891 Mtg Pass Thru Ctf Ser 2005-AR5 Class B1 (P) 5.424 05-25-35 AA 1,881 1,918,131 Mtg Pass Thru Ctf Ser 2006-AR19 Class 1B1 (P) 6.405 08-25-36 AA 1,782 1,628,838 Indymac Index NIM Corp., Mtg Pass Thru Ctf Ser 2006-AR6 Class N2 (S) 8.833 06-25-46 BBB 1,785 1,785,000 JP Morgan Chase Commercial Mortgage Security Corp., Mtg Pass Thru Ctf Ser 2005-LDP3 Class A4B 4.996 08-15-42 AAA 2,865 2,786,894 Mtg Pass Thru Ctf Ser 2005-LDP4 Class B 5.129 10-15-42 Aa2 1,646 1,539,044 Mtg Pass Thru Ctf Ser 2006-LDP7 Class A4 (P) 6.066 04-15-45 AAA 3,345 3,450,531 JP Morgan Commercial Mortgage Finance Corp., Mtg Pass Thru Ctf Ser 1997-C5 Class D 7.351 09-15-29 AA+ 1,727 1,770,076 JP Morgan Mortgage Trust, Mtg Pass Thru Ctf Ser 2005-S2 Class 2A16 6.500 09-25-35 AAA 2,577 2,595,590 Mtg Pass Thru Ctf Ser 2005-S3 Class 2A2 5.500 01-25-21 AAA 3,653 3,672,111 Mtg Pass Thru Ctf Ser 2006-A7 Class 2A5 (P) 5.831 01-25-37 Aa1 5,056 5,096,732 LB-UBS Commercial Mortgage Trust, Mtg Pass Thru Ctf Ser 2006-C4 Class A4 (P) 6.081 06-15-38 AAA 3,950 4,091,847 Master Adjustable Rate Mortgages Trust, Mtg Pass Thru Ctf Ser 2006-2 Class 4A1 (P) 4.991 02-25-36 AAA 4,384 4,277,416 Merrill Lynch/Countrywide Commercial Mtg Trust, Mtg Pass Thru Ctf Ser 2006-2 Class A4 (P) 6.105 06-12-46 AAA 4,535 4,698,918 Mtg Pass Thru Ctf Ser 2006-3 Class A4 5.414 07-12-46 Aaa 3,880 3,870,850 MLCC Mortgage Investors, Inc., Mtg Pass Thru Ctf Ser 2007-3 Class M1 (G)(P) 5.980 09-25-37 AA 1,565 1,572,844 Mtg Pass Thru Ctf Ser 2007-3 Class M2 (G)(P) 5.980 09-25-37 A 585 584,093 Mtg Pass Thru Ctf Ser 2007-3 Class M3 (G)(P) 5.980 09-25-37 BBB 375 360,650 See notes to financial statements Semiannual report | Bond Fund 23 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Thrifts & Mortgage Finance (continued) Morgan Stanley Capital I, Mtg Pass Thru Ctf Ser 2005-HQ7 Class A4 (P) 5.374% 11-14-42 AAA $3,065 $3,039,898 Mtg Pass Thru Ctf Ser 2005-IQ10 Class A4A (L) 5.230 09-15-42 AAA 4,520 4,468,384 Mtg Pass Thru Ctf Ser 2006-IQ12 Class E 5.538 12-15-43 A+ 2,430 2,120,713 Provident Funding Mortgage Loan Trust, Mtg Pass Thru Ctf Ser 2005-1 Class B1 (P) 4.353 05-25-35 AA 1,604 1,529,882 Renaissance Home Equity Loan Trust, Mtg Pass Thru Ctf Ser 2005-2 Class AF3 4.499 08-25-35 AAA 2,080 2,045,487 Mtg Pass Thru Ctf Ser 2005-2 Class AF4 4.934 08-25-35 AAA 2,365 2,160,153 Residential Accredit Loans, Inc., Mtg Pass Thru Ctf Ser 2005-QA12 Class NB5 (P) 5.961 12-25-35 AAA 2,584 2,580,207 Residential Asset Securitization Trust, Mtg Pass Thru Ctf Ser 2006-A7CB Class 2A1 6.500 07-25-36 AAA 4,241 4,253,782 SBA CMBS Trust, Sub Bond Ser 2005-1A Class D (S) 6.219 11-15-35 Baa2 850 835,373 Sub Bond Ser 2005-1A Class E (S) 6.706 11-15-35 Baa3 795 776,426 Sub Bond Ser 2006-1A Class H (S) 7.389 11-15-36 Ba3 1,373 1,283,081 Sub Bond Ser 2006-1A Class J (S) 7.825 11-15-36 B1 850 793,604 Sharps SP I LLC Trust, Mtg Pass Thru Ctf Ser 2006-CW4N Class NB 9.250 04-25-46 Baa3 1,027 1,012,855 Washington Mutual Alternative Loan Trust, Mtg Pass Thru Ctf Ser 2005-6 Class 1CB 6.500 08-25-35 AAA 1,694 1,728,629 Washington Mutual, Inc., Mtg Pass Thru Ctf Ser 2007-0A4 Class XPPP IO 0.678 04-25-47 Aaa 73,508 1,462,840 Mtg Pass Thru Ctf Ser 2007-0A5 Class 1XPP IO 0.689 06-25-47 Aaa 172,147 2,219,430 Mtg Pass Thru Ctf Ser 2007-0A6 Class 1XPP IO 0.653 07-25-47 Aaa 98,251 1,428,404 Mtg Pass Thru Ctf Ser 2007-1 Class B1 6.205 02-25-37 AA 2,148 1,945,752 Wells Fargo Mortgage Backed Securities Trust, Mtg Pass Thru Ctf Ser 2004-7 Class 2A2 5.000 07-25-19 AAA 2,215 2,204,219 Mtg Pass Thru Ctf Ser 2006-AR15 Class A3 (P) 5.656 10-25-36 AAA 5,372 5,405,500 See notes to financial statements Bond Fund | Semiannual report 24 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Tobacco 0.25% Alliance One International, Inc., Gtd Sr Note 8.500% 05-15-12 B $890 863,300 Reynolds American, Inc., Sr Sec Note 7.250 06-01-13 BB 1,420 1,529,748 Wireless Telecommunication Services 1.51% America Movil SA de CV, Sr Note (Mexico) (F) 5.750 01-15-15 BBB+ 1,595 1,615,480 American Cellular Corp., Gtd Sr Note Ser B 10.000 08-01-11 CCC 435 455,663 AT&T Wireless Services, Inc., Sr Note 8.125 05-01-12 A 1,355 1,522,475 Citizens Communications Co., Sr Note 6.250 01-15-13 BB+ 1,540 1,488,025 Crown Castle Towers LLC, Sub Bond Ser 2005-1A Class D 5.612 06-15-35 Baa2 3,455 3,379,957 Digicel Group Ltd., Sr Note (Bermuda) (F)(L)(S) 8.875 01-15-15 Caa2 2,115 1,892,925 Dobson Communications Corp., Sr Note 8.875 10-01-13 CCC 865 929,875 Rural Cellular Corp., Sr Sub Note (P) 10.661 11-01-12 CCC 330 336,600 SK Telecom Co. Ltd., Bond (South Korea) (F)(S) 6.625 07-20-27 A 2,615 2,743,580 Credit Issuer, description rating (A) Shares Value Preferred stocks 0.82% (Cost $6,789,530) Agricultural Products 0.17% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 18,000 1,660,500 Diversified Metals & Mining 0.37% Freeport McMoRan Copper & Gold, Inc., 6.75% B+ 23,900 3,489,400 Government U.S. Agency 0.10% Federal Home Loan Mortgage Corp., 8.375%, Ser Z AA 35,520 905,760 Integrated Telecommunication Services 0.18% Telephone & Data Systems, Inc., 7.60% BB+ 81,000 1,758,510 See notes to financial statements Semiannual report | Bond Fund 25 F I N A N C I A L S T A T E M E N T S Credit Issuer, description, maturity date rating (A) Shares Value Tranche loans 0.26% (Cost $2,478,012) Diversified Metals & Mining 0.12% Thompson Creek Metals Co., Tranche A (1st Lien Note), 11-1-12 (G) B 1,115 1,109,696 Education Services 0.06% Riverdeep Interactive Learning Ltd., Tranche B, 11-28-13 B 595 590,155 Hotels, Resorts & Cruise Lines 0.08% East Valley Tourist Development Authority, Tranche A, 8-6-12 (G) B 775 775,000 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value U.S. government and agencies securities 39.21% (Cost $366,180,549) Government U.S. 2.83% United States Treasury, Bond (L) 4.750% 02-15-37 AAA $1,985 2,095,880 Bond (L) 4.500 02-15-36 AAA 255 258,546 Bond (L) 4.250 11-15-17 AAA 10,170 10,403,595 Note (L) 4.750 05-15-14 AAA 5,400 5,744,250 Note (L) 4.250 11-15-13 AAA 8,095 8,397,931 Government U.S. Agency 36.38% Federal Home Loan Bank, Bond 5.500 08-13-14 AAA 5,510 5,903,530 Federal Home Loan Mortgage Corp., 20 Yr Pass Thru Ctf 11.250 01-01-16 AAA 39 39,929 30 Yr Adj Rate Pass Thru Ctf (P) 5.616 04-01-37 AAA 5,507 5,546,235 30 Yr Adj Rate Pass Thru Ctf (P) 5.274 12-01-35 AAA 7,893 7,785,202 30 Yr Adj Rate Pass Thru Ctf (P) 5.154 11-01-35 AAA 8,629 8,567,172 30 Yr Pass Thru Ctf 5.000 07-01-35 AAA 8,972 8,813,464 30 Yr Pass Thru Ctf 5.000 09-01-35 AAA 1,077 1,057,756 CMO REMIC Ser 2489-PE 6.000 08-15-32 AAA 2,785 2,840,462 CMO REMIC Ser 2640-WA 3.500 03-15-33 AAA 1,065 1,034,894 CMO REMIC Ser 3174-CB 5.500 02-15-31 AAA 4,695 4,750,876 CMO-REMIC Ser 3294-NB 5.500 12-15-29 AAA 5,310 5,323,551 CMO-REMIC Ser 3320-PB 5.500 11-15-31 AAA 3,991 4,033,530 Note 5.500 03-22-22 AAA 9,045 9,340,573 Note 4.500 01-15-15 AAA 15,310 15,476,404 Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 9.000 06-01-10 AAA 238 267,237 15 Yr Pass Thru Ctf 7.500 02-01-08 AAA 1 1,237 15 Yr Pass Thru Ctf 7.000 09-01-10 AAA 73 74,655 15 Yr Pass Thru Ctf 7.000 04-01-17 AAA 439 457,118 15 Yr Pass Thru Ctf 7.000 06-01-17 AAA 112 116,821 15 Yr Pass Thru Ctf 5.500 11-01-20 AAA 1,289 1,304,065 See notes to financial statements Bond Fund | Semiannual report 26 F I N A N C I A L S T A T E M E N T S Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Government U.S. Agency (continued) Federal National Mortgage Assn., 15 Yr Pass Thru Ctf 5.500% 12-01-20 AAA $9,079 $9,187,128 15 Yr Pass Thru Ctf 5.000 08-01-19 AAA 7,854 7,847,575 30 Yr Adj Rate Pass Thru Ctf (P) 5.492 03-01-37 AAA 7,557 7,598,786 30 Yr Pass Thru Ctf 6.500 07-01-36 AAA 5,648 5,809,520 30 Yr Pass Thru Ctf 6.500 07-01-37 AAA 10,939 11,250,840 30 Yr Pass Thru Ctf 6.000 10-01-35 AAA 1 1,338 30 Yr Pass Thru Ctf 6.000 04-01-36 AAA 2,858 2,904,770 30 Yr Pass Thru Ctf 6.000 05-01-36 AAA 2,279 2,316,452 30 Yr Pass Thru Ctf 6.000 08-01-36 AAA 31,936 32,463,544 30 Yr Pass Thru Ctf 6.000 09-01-36 AAA 10,182 10,350,571 30 Yr Pass Thru Ctf 6.000 11-01-36 AAA 399 405,833 30 Yr Pass Thru Ctf 6.000 12-01-36 AAA 16,809 17,086,577 30 Yr Pass Thru Ctf 6.000 07-01-37 AAA 13,842 14,069,978 30 Yr Pass Thru Ctf 6.000 08-01-37 AAA 18,207 18,507,485 30 Yr Pass Thru Ctf 5.500 05-01-35 AAA 26,862 26,975,090 30 Yr Pass Thru Ctf 5.500 01-01-36 AAA 8,867 8,887,364 30 Yr Pass Thru Ctf 5.500 03-01-37 AAA 19,328 19,360,072 30 Yr Pass Thru Ctf 5.500 04-01-37 AAA 18,011 18,040,755 30 Yr Pass Thru Ctf 5.500 05-01-37 AAA 5,161 5,169,753 30 Yr Pass Thru Ctf 5.500 09-01-37 AAA 18,940 18,972,098 30 Yr Pass Thru Ctf 5.000 11-01-33 AAA 4,854 4,768,435 CMO-REMIC 2003-33-AC 4.250 03-25-33 AAA 1,698 1,651,477 CMO-REMIC 2003-49-JE 3.000 04-25-33 AAA 2,337 2,122,935 CMO REMIC 2003-58-AD 3.250 07-25-33 AAA 2,291 2,116,656 CMO REMIC 2003-63-PE 3.500 07-25-33 AAA 1,972 1,810,274 CMO-REMIC 2006-64-PC 5.500 10-25-34 AAA 4,520 4,432,733 CMO REMIC 2006-67-PD 5.500 12-25-34 AAA 1,930 1,890,028 Principal Only Zero 02-01-15 AAA 2,020 1,486,496 Financing Corp., Bond 10.350 08-03-18 Aaa 3,545 5,227,074 Government National Mortgage Assn., 30 Yr Pass Thru Ctf 10.500 01-15-16 AAA 11 13,174 30 Yr Pass Thru Ctf 10.000 06-15-20 AAA 27 30,899 30 Yr Pass Thru Ctf 10.000 11-15-20 AAA 11 12,735 30 Yr Pass Thru Ctf 9.500 03-15-20 AAA 35 38,634 30 Yr Pass Thru Ctf 9.500 06-15-20 AAA 6 6,623 30 Yr Pass Thru Ctf 9.500 01-15-21 AAA 40 44,129 30 Yr Pass Thru Ctf 9.500 05-15-21 AAA 20 21,537 30 Yr Pass Thru Ctf Ser 2003-42 Class XA 3.750 05-16-33 AAA 588 553,743 See notes to financial statements Semiannual report | Bond Fund 27 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Warrants 0.02% (Cost $265,338) Diversified Metals & Mining 0.02% New Gold, Inc. (Canada) (F)(I) 135,000 162,008 Interest Par value Issuer, description, maturity date rate Value Short-term investments 6.01% (Cost $57,163,031) Joint Repurchase Agreement 1.45% Joint Repurchase Agreement transaction with UBS AG dated 11-30-07 at 3.050% to be repurchased at $13,815,511 on 12-3-07, collateralized by $10,572,788 U.S. Treasury Inflation Indexed Note, 3.875%, due 1-15-09 (valued at $14,088,240, including interest) 3.050% $13,812 13,812,000 Shares Cash Equivalents 4.56% John Hancock Cash Investment Trust (T)(W) 43,351,031 43,351,031 Total investments (Cost $981,841,173) 103.71% Other assets and liabilities, net (3.71%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. IO Interest only (carries notional principal amount) REIT Real Estate Investment Trust (A) Credit ratings are unaudited and are rated by Moodys Investors Service where Standard & Poors ratings are not available unless indicated otherwise. (D) Par value of foreign bonds is expressed in local currency, as shown parethetically in security description. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income producing security. (L) All or a portion of this security is on loan as of November 30, 2007. (N) Security or a portion of the security purchased on a delayed delivery or when-issued basis. (O) Cash interest will be paid on this obligation at the stated rate beginning on the stated date. (P) Represents rate in effect on November 30, 2007. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $133,656,311 or 14.04% of the Funds net assets as of November 30, 2007. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. See notes to financial statements Bond Fund | Semiannual report 28 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 11-30-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (cost $938,490,142) including $42,632,553 of securities loaned (Note 2) $943,612,242 Investments in affiliated issuers, at value (cost $43,351,031) 43,351,031 Total investments, at value (cost $981,841,173) Cash collateral at broker for future contracts (Note 2) 235,000 Receivable for investments sold 14,378,233 Receivable for shares sold 4,165,282 Dividends and interest receivable 9,913,460 Other assets 140,009 Total assets Liabilities Due to custodian 1,130 Payable for investments purchased 9,187,849 Payable for investments purchased on a when-issued basis 5,084,240 Payable for shares repurchased 1,131,083 Payable upon return of securities loaned (Note 2) 43,351,031 Unrealized depreciation of swap contracts (Note 2) 216,485 Dividends payable 4,298,773 Payable for futures variation margin (Note 2) 14,688 Payable to affiliates Management fees 387,752 Distribution and service fees 27,641 Other 290,928 Other payables and accrued expenses 163,254 Total liabilities Net assets Capital paid-in 983,137,295 Accumulated net realized loss on investments, financial futures contracts, foreign currency transactions and swap contracts (35,865,620) Net unrealized appreciation of investments, financial futures contracts and translation of assets and liabilities in foreign currencies and swap contracts 4,958,897 Distributions in excess of net investment income (590,169) Net assets See notes to financial statements Semiannual report | Bond Fund 29 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities 11-30-07 (unaudited) (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value Class A ($861,111,593 ÷ 58,145,146 shares) $14.81 Class B ($50,052,148 ÷ 3,379,961 shares) 1 $14.81 Class C ($27,995,909 ÷ 1,890,359 shares) 1 $14.81 Class I ($11,200,840 ÷ 756,306 shares) $14.81 Class R1 ($1,279,913 ÷ 86,282 shares) $14.83 Maximum offering price per share Class A 2 ($14.81 ÷ 95.5%) $15.51 1 Redemption price is equal to net asset value less any applicable contingent deferred sales charge. 2 On single retail sales of less than $100,000. On sales of $100,000 or more and on group sales the offering price is reduced. See notes to financial statements Bond Fund | Semiannual report 30 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 11-30-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Interest $29,247,835 Dividends 562,407 Securities lending 152,343 Total investment income Expenses Investment management fees (Note 3) 2,362,754 Distribution and service fees (Note 3) 1,686,359 Class A, B and C transfer agent fees (Note 3) 845,644 Class I transfer agent fees (Note 3) 1,717 Class R1 transfer agent fees (Note 3) 3,376 Accounting and legal services fees (Note 3) 57,124 Custodian fees 92,232 Printing fees 60,756 Blue sky fees 34,953 Professional fees 33,123 Trustees fees 18,300 Miscellaneous 38,281 Total expenses Net investment income Realized and unrealized gain (loss) Net realized gain (loss) on Investments (1,198,550) Financial futures contracts (152,586) Foreign currency transactions (25,750) Swap contracts 49,826 Change in net unrealized appreciation (depreciation) of Investments 5,775,506 Financial futures contracts 116,036 Swap contracts (235,892) Translation of assets and liabilities in foreign currencies (34,809) Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 6-1-07 to 11-30-07. See notes to financial statements Semiannual report | Bond Fund 31 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Period ended ended 5-31-07 11-30-07 1 Increase (decrease) in net assets From operations Net investment income $49,829,044 $24,727,966 Net realized loss (9,141,590) (1,327,060) Change in net unrealized appreciation (depreciation) 26,438,206 5,620,841 Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (46,252,186) (23,018,259) Class B (3,284,636) (1,251,434) Class C (1,055,766) (601,157) Class I (233,064) (198,997) Class R1 (37,809) (22,818) From Fund share transactions (Note 4) Total decrease Net assets Beginning of period 1,016,400,241 958,386,796 End of period 2 $958,386,796 $951,640,403 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Includes distributions in excess of net investment of $225,470 and $590,169, respectively. See notes to financial statements Bond Fund | Semiannual report 32 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.72 0.70 0.67 0.68 0.75 0.38 Net realized and unrealized gain (loss) on investments 1.02 (0.65) 0.38 (0.74) 0.26 0.08 Total from investment operations Less distributions From net investment income (0.76) (0.76) (0.73) (0.72) (0.77) (0.40) From capital paid-in    (0.01)   Net asset value, end of period Total return 3 (%) 4 4 5 Ratios and supplemental data Net assets, end of period (in millions) $1,192 $1,047 $1,012 $899 $870 $861 Ratio of net expenses to average net assets (%) 1.12 1.09 1.05 1.07 1.05 1.05 6 Ratio of gross expenses to average net assets (%) 1.12 1.09 1.06 7 1.08 7 1.05 1.05 6 Ratio of net investment income to average net assets (%) 4.84 4.55 4.41 4.56 5.11 5.32 6 Portfolio turnover (%) 273 241 139 135 106 8 45 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into effect expense reductions during the periods shown. 8 The portfolio turnover rate including the effect of forward commitment trades is 123% and 54% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Semiannual report | Bond Fund 33 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.62 0.59 0.57 0.58 0.65 0.33 Net realized and unrealized gain (loss) on investments 1.02 (0.65) 0.37 (0.74) 0.26 0.07 Total from investment operations Less distributions From net investment income (0.66) (0.65) (0.62) (0.62) (0.67) (0.34) From capital paid-in    (0.01)   Net asset value, end of period Total return 3 (%) 4 4 5 Ratios and supplemental data Net assets, end of period (in millions) $233 $164 $128 $87 $59 $50 Ratio of net expenses to average net assets (%) 1.82 1.79 1.75 1.77 1.75 1.75 6 Ratio of gross expenses to average net assets (%) 1.82 1.79 1.76 7 1.78 7 1.75 1.75 6 Ratio of net investment income to average net assets (%) 4.15 3.84 3.70 3.84 4.40 4.62 6 Portfolio turnover (%) 273 241 139 135 106 8 45 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Not annualized. 6 Annualized. 7 Does not take into effect expense reductions during the periods shown. 8 The portfolio turnover rate including the effect of forward commitment trades is 123% and 54% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Bond Fund | Semiannual report 34 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.62 0.59 0.57 0.58 0.65 0.33 Net realized and unrealized gain (loss) on investments 1.02 (0.64) 0.37 (0.74) 0.26 0.07 Total from investment operations Less distributions From net investment income (0.66) (0.66) (0.62) (0.62) (0.67) (0.34) From capital paid-in    (0.01)   Net asset value, end of period Total return 3 (%) 4 4 6 Ratios and supplemental data Net assets, end of period (in millions) $45 $32 $28 $24 $23 $28 Ratio of net expenses to average net assets (%) 1.82 1.79 1.75 1.77 1.75 1.75 7 Ratio of gross expenses to average net assets (%) 1.82 1.79 1.76 5 1.78 5 1.75 1.75 7 Ratio of net investment income to average net assets (%) 4.15 3.84 3.71 3.86 4.41 4.62 7 Portfolio turnover (%) 273 241 139 135 106 8 45 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Total return would have been lower had certain expenses not been reduced during the periods shown. 5 Does not take into effect expense reductions during the periods shown. 6 Not annualized. 7 Annualized. 8 The portfolio turnover rate including the effect of forward commitment trades is 123% and 54% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Semiannual report | Bond Fund 35 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 5-31-03 5-31-04 5-31-05 5-31-06 5-31-07 11-30-07 1 Per share operating performance Net asset value, beginning of period Net investment income 2 0.78 0.76 0.73 0.75 0.81 0.41 Net realized and unrealized gain (loss) on investments 1.02 (0.64) 0.38 (0.74) 0.25 0.09 Total from investment operations Less distributions From net investment income (0.82) (0.83) (0.79) (0.79) (0.83) (0.43) From capital paid-in    (0.01)   Net asset value, end of period Total return 3 (%) Ratios and supplemental data Net assets, end of period (in millions) $9 $5 $5 $5 $5 $11 Ratio of net expenses to average net assets (%) 0.72 0.63 0.65 0.64 0.62 0.62 5 Ratio of net investment income to average net assets (%) 5.23 4.98 4.82 4.99 5.54 5.75 5 Portfolio turnover (%) 273 241 139 135 106 6 45 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 2 Based on the average of the shares outstanding. 3 Assumes dividend reinvestment and does not reflect the effect of sales charges. 4 Not annualized. 5 Annualized. 6 The portfolio turnover rate including the effect of forward commitment trades is 123% and 54% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Bond Fund | Semiannual report 36 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 5-31-04 1 5-31-05 5-31-06 5-31-07 11-30-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.54 0.67 0.59 0.65 0.34 Net realized and unrealized gain (loss) on investments 0.10 0.36 (0.75) 0.26 0.07 Total from investment operations Less distributions From net investment income (0.59) (0.71) (0.62) (0.68) (0.32) From capital paid-in   (0.01)   Net asset value, end of period Total return 4 (%) 5 5 Ratios and supplemental data Net assets, end of period (in millions)  6  6 $1 $1 $1 Ratio of net expenses to average net assets (%) 1.38 7 1.12 1.76 1.72 1.71 7 Ratio of net investment income to average net assets (%) 4.40 7 4.44 3.95 4.45 4.68 7 Portfolio turnover (%) 241 5 139 135 106 8 45 1 Class R1 shares began operations on 8-5-03. 2 Semiannual period from 6-1-07 to 11-30-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment and does not reflect the effect of sales charges. 5 Not annualized. 6 Less than $500,000. 7 Annualized. 8 The portfolio turnover rate including the effect of forward commitment trades is 123% and 54% for the periods ended 5-31-07 and 11-30-07, respectively. Prior years exclude the effect of forward commitment trades transactions. See notes to financial statements Semiannual report | Bond Fund 37 Notes to financial statements (unaudited) Note 1 Organization John Hancock Bond Fund (the Fund) is a diversified series of John Hancock Sovereign Bond Fund, an open-end management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to generate a high level of current income, consistent with prudent investment risk. The Trustees have authorized the issuance of multiple classes of shares of the Fund, designated as Class A, Class B, Class C, Class I and Class R1 shares. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Note 2 Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation The net asset value of Class A, Class B, Class C, Class I and Class R1 shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M ., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Investments in John Hancock Cash Investment Trust (JHCIT), an affiliate of John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), are valued at their net asset value each business day. Debt securities are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Joint repurchase agreement Pursuant to an exemptive order issued by the SEC, the Fund, along with other registered investment companies having a management contract with the Adviser, may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. Bond Fund | Semiannual report 38 Foreign currency translations The books and records of the Fund are maintained in U.S. dollars. Investment securities and other assets and liabilities denominated in a foreign currency are translated into U.S. dollars at the prevailing exchange rates at period end. Purchases and sales of investment securities, income and expenses are translated into U.S. dollars at the prevailing exchange rates on the respective dates of the transactions. Net realized and unrealized gains and losses on foreign currency transactions represent net gains and losses between trade and settlement dates on securities transactions, the disposition of forward foreign currency exchange contracts and foreign currencies, and the difference between the amount of net investment income accrued and the U.S. dollar amount actually received. That portion of both realized and unrealized gains and losses on investments that results from fluctuations in foreign currency exchange rates is not separately disclosed but is included with net realized and unrealized gain/appreciation and loss/depreciation on investments. Investment transactions Investment transactions are accounted for on a trade date plus one basis for daily net asset value calculations. However, for financial reporting purposes, investment security transactions are reported on trade date. Interest income is recorded on the accrual basis. Realized gains and losses from investment transactions are recorded on an identified cost basis. When-issued/delayed delivery securities The Fund may purchase securities with delivery or payment to occur at a later date beyond the normal settlement period. At the time the Fund enters into a commitment to purchase a security, the transaction is recorded and the value of the security is reflected in the net asset value. The price of such security and the date when the security will be delivered and paid for are fixed at the time the transaction is negotiated. The value of the security may vary with market fluctuations. No interest accrues to the Fund until payment takes place. At the time the Fund enters into this type of transaction it is required to segregate cash or other liquid assets at least equal to the amount of the commitment. Certain risks may arise upon entering into when-issued or delayed delivery securities from the potential inability of counterparties to meet the terms of their contracts or if the issuer does not issue the securities due to political, economic, or other factors. Additionally, losses may arise due to changes in the value of the underlying securities. Class allocations Income, common expenses and realized and unrealized gains (losses) are determined at the fund level and allocated daily to each class of shares based on the appropriate net asset value of the respective classes. Distribution and service fees, if any, and transfer agent fees for Class A, Class B, Class C, Class I and Class R1 shares are calculated daily at the class level based on the appropriate net asset value of each class and the specific expense rate(s) applicable to each class. Guarantees and indemnifications Under the Funds organizational documents, its Officers and Trustees are indemnified against certain liability arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Funds maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred. Expenses The majority of expenses are directly identifiable to an individual fund. Expenses that are not readily identifiable to a specific fund are allocated in such a manner as deemed equitable, taking into consideration, among other things, the nature and type of expense and the relative size of the funds. Bank borrowings The Fund is permitted to have bank borrowings for temporary or emergency purposes, including the meeting of redemption requests that otherwise might require the untimely disposition of securities. The Fund has entered into a line of credit agreement with The Bank of New York Mellon (BNYM), the Swing Line Lender and Administrative Agent. This Semiannual report | Bond Fund 39 agreement enables the Fund to participate, with other funds managed by the Adviser, in an unsecured line of credit with BNYM, which permits borrowings of up to $100 million, collectively. Interest is charged to each fund based on its borrowing. In addition, a commitment fee is charged to each fund based on the average daily unused portion of the line of credit, and is allocated among the participating funds. The Fund had no borrowing activity under the line of credit during the period ended November 30, 2007. Securities lending The Fund has entered into an agreement with Morgan Stanley & Co. Incorporated and MS Securities Services Inc. (collectively, Morgan Stanley) which permits the Fund to lend securities to Morgan Stanley on a principal basis. Morgan Stanley is the primary borrower of securities of the Fund. The risk of having one primary borrower of Fund securities (as opposed to several borrowers) is that should Morgan Stanley fail financially, all securities lent will be affected by the failure and by any delays in recovery of the securities (or in the rare event, loss of rights in the collateral). The Fund may lend portfolio securities from time to time in order to earn additional income. The Fund retains beneficial ownership of the securities it has loaned and continues to receive interest and dividends paid by the issuer of securities and to participate in any changes in their value. On the settlement date of the loan, the Fund receives collateral against the loaned securities and maintains collateral in an amount not less than 100% of the market value of the loaned securities during the period of the loan. The market value of the loaned securities is determined at the close of business of the Fund and any additional required collateral is delivered to the Fund on the next business day. Any cash collateral received is invested in the JHCIT. If the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, a fund could experience delays and costs in recovering the securities loaned or in gaining access to the collateral. The Fund receives compensation for lending their securities either in the form of fees, guarantees, and/or by retaining a portion of interest on the investment of any cash received as collateral. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The Fund had the following financial futures contracts open on November 30, 2007: NUMBER OF APPRECIATION OPEN CONTRACTS CONTRACTS POSITION EXPIRATION (DEPRECIATION) U.S. 10-Year Treasury Note 110 Long Mar 2008 $86,887 U.S. 10-Year Treasury Note 125 Long Mar 2008 (4,781) Total $82,106 Bond Fund | Semiannual report 40 Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation on the Statement of Operations. Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. The Fund had the following credit default swap contracts open on November 30, 2007: (PAY)/ TERM- NOTIONAL BUY/SELL RECEIVED INATION COUNTER UNREALIZED ISSUER AMOUNT PROTECTION FIXED RATE DATE PARTY DEPRECIATION Ford Motor Company $5,000,000 SELL 2.15% Jun 08 Morgan Stanley ($22,019) Goodyear Tire & Rubber Company 5,000,000 SELL 1.51 Jun 12 Bank of America (194,446) Total ($216,485) Federal income taxes The Fund qualifies as a regulated investment company by complying with the applicable provisions of the Internal Revenue Code and will not be subject to federal income tax on taxable income that is distributed to shareholders. Therefore, no federal income tax provision is required. For federal income tax purposes, the Fund has $32,665,014 of a capital loss carryforward available, to the extent provided by regulations, to offset future net realized capital gains. To the extent that such carryforward is used by the Fund, no capital gain distributions will be made. The loss carryforward expires as follows: May 31, 2009  $13,027,799, May 31, 2010  $35,777, May 31, 2014  $505,866 and May 31, 2015  $19,095,572. New accounting pronouncements In June 2006, Financial Accounting Standards Board (FASB) Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement 109 (FIN 48), was issued and is effective for fiscal years beginning after December 15, 2006, and is to be applied to all open tax years as of the effective date. On December 22, 2006, the SEC delayed the implementation of FIN 48 for regulated investment companies for an additional six months. FIN 48 prescribes a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return, and requires certain expanded disclosures. Management has concluded that the adoption of FIN 48 will not result in a material impact on the Funds net assets, results of operations and financial statement disclosures. Semiannual report | Bond Fund 41 In September 2006, FASB Standard No. 157, Fair Value Measurements (FAS 157), was issued and is effective for fiscal years beginning after November 15, 2007. FAS 157 defines fair value, establishing a framework for measuring fair value and expands disclosure about fair value measurements. Management is currently evaluating the application of FAS 157 to the Fund and its impact, if any, resulting from the adoption of FAS 157 on the Funds financial statement disclosures. Dividends, interest and distributions Dividend income on investment securities is recorded on the ex-dividend date or, in the case of some foreign dividends, when the Fund becomes aware of the dividends from cash collections. Interest income on investment securities is recorded on the accrual basis. Discounts/premiums are accreted/amortized for financial reporting purposes. The Fund may place a security on non-accrual status and reduce related investment income by ceasing current accruals and/or writing off interest, or dividends receivable, when the collection of income has become doubtful. Foreign income may be subject to foreign withholding taxes, which are accrued as applicable. The Fund records distributions to shareholders from net investment income and net realized gains, if any, on the ex-dividend date. The Funds net investment income is declared daily as dividends to shareholders of record as of the close of business on the preceding day, and distributed monthly. During the year ended May 31, 2007 the tax character of distributions paid was as follows: ordinary income $50,863,461. Distributions paid by the Fund with respect to each class of shares are calculated in the same manner, at the same time and are in the same amount, except for the effect of expenses that may be applied differently to each class. Such distributions, on a tax basis, are determined in conformity with income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Distributions in excess of tax basis earnings and profits, if any, are reported in the Funds financial statements as a return of capital. Note 3 Management fee and transactions with affiliates and others The Fund has an investment management contract with the Adviser. Under the investment management contract, the Fund pays a monthly management fee to the Adviser equivalent, on an annual basis, to the sum of: (a) 0.50% of the first $1,500,000,000 of the Funds average daily net asset value, (b) 0.45% of the next $500,000,000, (c) 0.40% of the next $500,000,000 and (d) 0.35% of the Funds average daily net asset value in excess of $2,500,000,000. The effective rate for the period ended November 30, 2007 is 0.50% of the Funds average daily net asset value. The Fund has a subadvisory agreement with MFC Global Investment Management (U.S.), LLC, a subsidiary of John Hancock Financial Services, Inc. The Fund is not responsible for payment of subadvisory fees. The Fund has a Distribution Agreement with John Hancock Funds, LLC (JH Funds), a wholly owned subsidiary of the Adviser. The Fund has adopted Distribution Plans with respect to Class A, Class B, Class C and Class R1, pursuant to Rule 12b-1 under the 1940 Act, to reimburse JH Funds for the services it provides as distributor of shares of the Fund. Accordingly, the Fund makes monthly payments to JH Funds at an annual rate not to exceed 0.30%, 1.00%, 1.00% and 0.50% of average daily net asset value of Class A, Class B, Class C and Class R1, respectively. A maximum of 0.25% of such payments may be service fees, as defined by the Conduct Rules of the Financial Industry Regulatory Authority (formerly the National Association of Securities Dealers). Under the Conduct Rules, curtailment of a portion of the Funds 12b-1 payments could occur under certain circumstances. In addition, under a Service Plan for Class R1 shares, the Fund pays up to 0.25% of Class R1 average daily net asset value for certain other services. Expenses under the agreement described above for the period ended November 30, 2007 were as follows: Bond Fund | Semiannual report 42 Distribution Transfer agent and service Share class fees fees Class A $774,172 $1,286,642 Class B 48,285 268,249 Class C 23,187 128,819 Class I 1,717  Class R1 3,376 2,649 Total Class A shares are assessed up-front sales charges. During the period ended November 30, 2007, JH Funds received net up-front sales charges of $241,166 with regard to sales of Class A shares. Of this amount, $24,493 was retained and used for printing prospectuses, advertising, sales literature and other purposes, $147,237 was paid as sales commissions to unrelated broker-dealers and $69,436 was paid as sales commissions to sales personnel of Signator Investors, Inc. (Signator Investors), a related broker-dealer. The Advisers indirect parent, John Hancock Life Insurance Company (JHLICO), is the indirect sole shareholder of Signator Investors. Class B shares that are redeemed within six years of purchase are subject to a contingent deferred sales charge (CDSC) at declining rates, beginning at 5.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Class C shares that are redeemed within one year of purchase are subject to a CDSC at a rate of 1.00% of the lesser of the current market value at the time of redemption or the original purchase cost of the shares being redeemed. Proceeds from the CDSCs are paid to JH Funds and are used in whole or in part to defray its expenses for providing distribution-related services to the Fund in connection with the sale of Class B and Class C shares. During the period ended November 30, 2007, CDSCs received by JH Funds amounted to $32,401 for Class B shares and $1,227 for Class C shares. The Fund has a transfer agent agreement with John Hancock Signature Services, Inc. (Signature Services), an indirect subsidiary of JHLICO. The Fund pays a monthly fee which is based on an annual rate of $16 for each Class A shareholder account, $18.50 for each Class B shareholder account, $17.50 for each Class C shareholder account, $15 for each Class I shareholder account and $16 for each Class R1 shareholder account. For Class A, Class B and Class C shares, the Fund pays a monthly transfer agent fee at an annual rate of 0.015% of each classs average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses, aggregated and allocated to each class on the basis of its relative net asset value. For Class I shares, the Fund pays a monthly transfer agent fee at a total annual rate of 0.05% of Class I average daily net asset value. Effective June 1, 2007, for the Class I shares the Fund pays a monthly transfer agent fee at a total annual rate of 0.04% of the Class I average daily net asset value. For Class R1 shares, the Funds pays a monthly transfer agent fee at an annual rate of 0.05% of Class R1 shares average daily net asset value, plus a fee based on the number of shareholder accounts and reimbursement for certain out-of-pocket expenses. The Fund has an agreement with the Adviser and affiliates to perform necessary tax, accounting, compliance, legal and other administrative services for the Fund. The compensation for the period amounted to $57,124 with an effective rate of 0.01% of the Funds average daily net asset value. Mr. James R. Boyle is Chairman of the Adviser, as well as affiliated Trustee of the Fund, and is compensated by the Adviser and/or its affiliates. The compensation of unaffiliated Trustees is borne by the Fund. The unaffiliated Trustees may elect to defer, for tax purposes, their receipt of this compensation under the John Hancock Group of Funds Deferred Compensation Plan. The Fund makes investments into other John Hancock funds, as applicable, to cover its liability for the deferred compensation. Investments to cover the Funds deferred compensation liability are recorded on the Funds books as an other asset. The deferred compensation liability and the related other asset are always equal and are marked to market on a periodic basis to reflect any income earned by the investments, as well as any unrealized gains or losses. The Deferred Compensation Plan investments had no impact on the operations of the Fund. Semiannual report | Bond Fund 43 Note 4 Fund share transactions This listing illustrates the number of Fund shares sold, reinvested and repurchased during the year ended May 31, 2007, and the period ended November 30, 2007, along with the corresponding dollar value. Year ended 5-31-07 Period ended 11-30-07 1 Shares Amount Shares Amount Class A shares Sold 4,062,350 $60,122,035 2,455,251 $35,978,699 Distributions reinvested 2,596,553 38,365,597 1,303,334 19,132,092 Repurchased (9,608,359) (141,836,187) (4,635,203) (67,912,788) Net decrease Class B shares Sold 348,007 $5,146,301 178,798 $2,623,187 Distributions reinvested 163,637 2,416,065 62,796 921,312 Repurchased (2,504,869) (36,990,515) (858,140) (12,560,180) Net decrease Class C shares Sold 314,809 $4,661,024 466,793 $6,827,618 Distributions reinvested 53,710 793,546 26,780 392,968 Repurchased (446,075) (6,592,607) (175,861) (2,576,324) Net increase (decrease) Class I shares Sold 197,043 $2,927,372 461,395 $6,790,538 Distributions reinvested 12,301 181,351 11,419 168,019 Repurchased (251,800) (3,686,849) (50,675) (744,910) Net increase (decrease) Class R1 shares Sold 48,475 $717,168 34,664 $509,679 Distributions reinvested 2,196 32,465 1,278 18,738 Repurchased (35,956) (532,410) (16,649) (244,123) Net increase Net decrease 1 Semiannual period from 6-1-07 to 11-30-07. Unaudited. Note 5 Purchases and sales of securities Purchases and proceeds from sales or maturities of securities, other than short-term securities and obligations of the U.S. government, during the period ended November 30, 2007 aggregated $264,405,433 and $253,191,321, respectively. Purchases and proceeds from sales or maturities of obligations of the U.S. government aggregated $157,665,283 and $172,908,306, respectively, period ended November 30, 2007. The cost of investments owned on November 30, 2007, including short-term investments, for federal income tax purposes was $983,189,053. Gross unrealized appreciation and depreciation of investments aggregated $17,392,813 and $13,618,593, respectively, resulting in net unrealized appreciation of $3,774,220. The difference between book basis and tax basis net unrealized appreciation of investments is attributable primarily to the tax deferral of losses on certain sales of securities. Bond Fund | Semiannual report 44 Board Consideration of and Continuation of Investment Advisory Agreement and Subadvisory Agreement: John Hancock Bond Fund The Investment Company Act of 1940 (the 1940 Act) requires the Board of Trustees (the Board) of John Hancock Sovereign Bond Fund (the Trust), including a majority of the Trustees who have no direct or indirect interest in the investment advisory agreement and are not interested persons of the Trust, as defined in the 1940 Act (the Independent Trustees), annually to meet in person to review and consider the continuation of: (i) the investment advisory agreement (the Advisory Agreement) with John Hancock Advisers, LLC (the Adviser) and (ii) the investment Subadvisory agreement (the Subadvisory Agreement) with MFC Global Investment Management (U.S.), LLC (the Subadviser) for the John Hancock Bond Fund (the Fund). The Advisory Agreement and the Subadvisory Agreement are collectively referred to as the Advisory Agreements. At meetings held on May 7 and June 45, 2007, the Board considered the factors and reached the conclusions described below relating to the selection of the Adviser and Subadviser and the continuation of the Advisory Agreements. During such meetings, the Boards Contracts/ Operations Committee and the Independent Trustees also met in executive sessions with their independent legal counsel. In evaluating the Advisory Agreements, the Board, including the Contracts/Operations Committee and the Independent Trustees, reviewed a broad range of information requested for this purpose by the Independent Trustees, including: (i) the investment performance of the Fund relative to a category of relevant funds (the Category) and a peer group of comparable funds (the Peer Group) each selected by Morningstar Inc. (Morningstar), an independent provider of investment company data, for a range of periods ended December 31, 2006, (ii) advisory and other fees incurred by, and the expense ratios of, the Fund relative to a Category and a Peer Group, (iii) the advisory fees of comparable portfolios of other clients of the Adviser and the Subadviser, (iv) the Advisers financial results and condition, including its and certain of its affiliates profitability from services performed for the Fund, (v) breakpoints in the Funds and the Peer Groups fees, and information about economies of scale, (vi) the Advisers and Subadvisers record of compliance with applicable laws and regulations, with the Funds investment policies and restrictions, and with the applicable Code of Ethics, and the structure and responsibilities of the Advisers and Subadvisers compliance department, (vii) the background and experience of senior management and investment professionals, and (viii) the nature, cost and character of advisory and non-investment management services provided by the Adviser and its affiliates and by the Subadviser. The Independent Trustees considered the legal advice of independent legal counsel and relied on their own business judgment in determining the factors to be considered in evaluating the materials that were presented to them and the weight to be given to each such factor. The Boards review and conclusions were based on a comprehensive consideration of all information presented to the Board and not the result of any single controlling factor. They principally considered performance and other information from Morningstar as of December 31, 2006. The Board also considered updated performance information provided to it by the Adviser or Subadviser at the May and June 2007 meetings. Performance and other information may be quite different as of the date of this shareholders report. The key factors considered by the Board and the conclusions reached are described below. Nature, extent and quality of services The Board considered the ability of the Adviser and the Subadviser, based on their resources, reputation and other attributes, to attract and retain qualified investment professionals, including research, advisory, and supervisory personnel. The Board considered the investment philosophy, research and investment decision-making processes of the Adviser and Subadviser. The Board further considered the culture of compliance, resources dedicated to compliance, compliance programs and compliance records of the Adviser and Semiannual report | Bond Fund 45 Subadviser. In addition, the Board took into account the administrative and other non-advisory services provided to the Fund by the Adviser and its affiliates. Based on the above factors, together with those referenced below, the Board concluded that, within the context of its full deliberations, the nature, extent and quality of the investment advisory services provided to the Fund by the Adviser and Subadviser supported renewal of the Advisory Agreements. Fund performance The Board considered the performance results for the Fund over various time periods ended December 31, 2006. The Board also considered these results in comparison to the performance of the Category, as well as the Funds Peer Group and benchmark index. Morningstar determined the Category and Peer Group for the Fund. The Board reviewed with a representative of Morningstar the methodology used by Morningstar to select the funds in the Category and the Peer Group. The Board noted that the Funds performance during the periods under review was generally competitive with the performance of the Peer Group and Category medians, and its benchmark index, the Lehman Brothers Government/Credit Bond Index. The Board favorably viewed that the Funds performance during the 1-, 3- and 5-year periods was higher than the performance of the Peer Group and Category medians, and its benchmark index. The Board also noted that the Funds performance was higher than the performance of the Peer Group and Category medians for the 10-year period. The Board noted that, during this time period, the Funds performance was lower than the benchmark index, as was the performance of the Peer Group and Category medians. Investment advisory fee and subadvisory fee rates and expenses The Board reviewed and considered the contractual investment advisory fee rate payable by the Fund to the Adviser for investment advisory services (the Advisory Agreement Rate). The Board received and considered information comparing the Advisory Agreement Rate with the advisory fees for the Peer Group and Category. The Board noted that the Advisory Agreement Rate was equal to the median of the Category and was not appreciably higher than the Peer Group median. The Board received and considered expense information regarding the Funds various components, including advisory fees, distribution and fees other than advisory and distribution fees, including transfer agent fees, custodian fees, and other miscellaneous fees ( e.g., fees for accounting and legal services). The Board considered comparisons of these expenses to the Peer Group median. The Board also received and considered expense information regarding the Funds total operating expense ratio (Gross Expense Ratio) and total operating expense ratio after taking the fee waiver arrangement applicable to the Advisory Agreement Rate into account (Net Expense Ratio). The Board received and considered information comparing the Gross Expense Ratio and Net Expense Ratio of the Fund to that of the Peer Group and Category medians. The Board noted that the Funds Gross and Net Expense Ratios were higher than the median of its Peer Group and Category. The Adviser also discussed the Morningstar data and rankings, and other relevant information, for the Fund. Based on the above-referenced considerations and other factors, the Board concluded that the Funds overall performance and expenses supported the re-approval of the Advisory Agreements. The Board also received information about the investment Subadvisory fee rate (the Subadvisory Agreement Rate) payable by the Adviser to the Subadviser for investment Subadvisory services. The Board concluded that the Subadvisory Agreement Rate was fair and equitable, based on its consideration of the factors described here. Profitability The Board received and considered a detailed profitability analysis of the Adviser based on the Advisory Agreements, as well as on other relationships between the Fund and the Adviser and its affiliates, including the Subadviser. The Board also considered a comparison of the Advisers profitability to that of other similar investment advisers whose Bond Fund | Semiannual report 46 profitability information is publicly available. The Board concluded that, in light of the costs of providing investment management and other services to the Fund, the profits and other ancillary benefits reported by the Adviser were not unreasonable. Economies of scale The Board received and considered general information regarding economies of scale with respect to the management of the Fund, including the Funds ability to appropriately benefit from economies of scale under the Funds fee structure. The Board recognized the inherent limitations of any analysis of economies of scale, stemming largely from the Boards understanding that most of the Advisers costs are not specific to individual Funds, but rather are incurred across a variety of products and services. To the extent the Board and the Adviser were able to identify actual or potential economies of scale from Fund-specific or allocated expenses, in order to ensure that any such economies continue to be reasonably shared with the Fund as its assets increase, the Adviser and the Board agreed to continue the existing breakpoints to the Advisory Agreement Rate. Information about services to other clients The Board also received information about the nature, extent and quality of services and fee rates offered by the Adviser and Subadviser to their other clients, including other registered investment companies, institutional investors and separate accounts. The Board concluded that the Advisory Agreement Rate and the Subadvisory Agreement Rate were not unreasonable, taking into account fee rates offered to others by the Adviser and Subadviser, respectively, after giving effect to differences in services. Other benefits to the Adviser The Board received information regarding potential fall-out or ancillary benefits received by the Adviser and its affiliates as a result of the Advisers relationship with the Fund. Such benefits could include, among others, benefits directly attributable to the relationship of the Adviser with the Fund and benefits potentially derived from an increase in the business of the Adviser as a result of its relationship with the Fund (such as the ability to market to shareholders other financial products offered by the Adviser and its affiliates). The Board also considered the effectiveness of the Advisers, Subadvisers and Funds policies and procedures for complying with the requirements of the federal securities laws, including those relating to best execution of portfolio transactions and brokerage allocation. Other factors and broader review As discussed above, the Board reviewed detailed materials received from the Adviser and Subadviser as part of the annual re-approval process. The Board also regularly reviews and assesses the quality of the services that the Fund receives throughout the year. In this regard, the Board reviews reports of the Adviser at least quarterly, which include, among other things, a detailed portfolio review, detailed fund performance reports and compliance reports. In addition, the Board meets with portfolio managers and senior investment officers at various times throughout the year. After considering the above-described factors and based on its deliberations and its evaluation of the information described above, the Board concluded that approval of the continuation of the Advisory Agreements for the Fund was in the best interest of the Fund and its shareholders. Accordingly, the Board unanimously approved the continuation of the Advisory Agreements. Semiannual report | Bond Fund 47 For more information The Funds proxy voting policies, procedures and records are available without charge, upon request: By phone On the Funds Web site On the SECs Web site 1-800-225-5291 www.jhfunds.com/proxy www.sec.gov Trustees Charles A. Rizzo Custodian James F. Carlin, Interim Chairman Chief Financial Officer The Bank of New York James R. Boyle Gordon M. Shone One Wall Street William H. Cunningham Treasurer New York, NY 10286 Charles L. Ladner* John G. Vrysen Dr. John A. Moore* Chief Operating Officer Transfer agent Patti McGill Peterson* John Hancock Signature Steven R. Pruchansky Investment adviser Services, Inc. *Members of the Audit Committee John Hancock Advisers, LLC P.O. Box 9510 Non-Independent Trustee 601 Congress Street Portsmouth, NH 03802-9510 Boston, MA 02210-2805 Officers Legal counsel Keith F. Hartstein Subadviser Kirkpatrick & Lockhart President and MFC Global Investment Preston Gates Ellis LLP Chief Executive Officer Management (U.S.), LLC One Lincoln Street Thomas M. Kinzler 101 Huntington Avenue Boston, MA 02111-2950 Secretary and Chief Legal Officer Boston, MA 02199 Francis V. Knox, Jr. Chief Compliance Officer Principal distributor John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 How to contact us Internet www.jhfunds.com Mail Regular mail: Express mail: John Hancock Signature John Hancock Signature Services, Inc. Services, Inc. P.O. Box 9510 Mutual Fund Image Operations Portsmouth, NH 03802-9510 164 Corporate Drive Portsmouth, NH 03801 Phone Customer service representatives 1-800-225-5291 EASI-Line 1-800-338-8080 TDD line 1-800-554-6713 A listing of month-end portfolio holdings is available on our Web site, www.jhfunds.com. A more detailed portfolio holdings summary is available on a quarterly basis 60 days after the fiscal quarter on our Web site or upon request by calling 1-800-225-5291, or on the SECs Web site, www.sec.gov. Bond Fund | Semiannual report 48 1-800-225-5291 1-800-554-6713 TDD 1-800-338-8080 EASI-Line www. jhfunds com Now available: electronic delivery www. jhfunds.com/edelivery This report is for the information of the shareholders of John Hancock Bond Fund. 210SA 11/07 It is not authorized for distribution to prospective investors unless preceded or accompanied by a prospectus. 1/08 ITEM 2. CODE OF ETHICS. As of the end of the period, November 30, 2007, the registrant has adopted a code of ethics, as defined in Item 2 of Form N-CSR, that applies to its Chief Executive Officer, Chief Financial Officer and Treasurer (respectively, the principal executive officer, the principal financial officer and the principal accounting officer, the Senior Financial Officers). A copy of the code of ethics is filed as an exhibit to this Form N-CSR. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable at this time. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable at this time. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable at this time. ITEM 6. SCHEDULE OF INVESTMENTS. Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no material changes to previously disclosed John Hancock Funds - Administration Committee Charter and John Hancock Funds  Governance Committee Charter. ITEM 11. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-CSR, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's most recent fiscal half-year (the registrant's second fiscal half- year in the case of an annual report) that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1) Code of Ethics for Senior Financial Officers is attached. (a)(2) Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment
